ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require postponing a deactivation of a V2X bearer upon receiving an indicating to postpone it. Further, the claims require while postposing the deactivation of the V2X bearer: based on receiving the RRC connection reconfiguration message, determining not to postpone the deactivation of the V2X bearer.
The below identifies the closest prior art and how the art is different from the claimed invention:
FROST_341 (US20170251341) teaches indicates that a bearer for the group is suspended or interrupted but does not teach based on receiving the RRC connection reconfiguration message, not suspending postponement of a bearer deactivation.
Gonsa_261 (US20130343261) teaches postponement of a resource but does not teach the resource is a V2X bearer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1-7.	(Canceled) 

8.	(Currently Amended) A method for performing vehicle to everything (V2X) communication by a user equipment (UE) in a wireless communication system, comprising:
	receiving information indicating a postponement of resource allocation for a V2X bearer from a base station, wherein the V2X bearer is a bearer being used for V2X service;
	based on receiving the information, postponing a deactivation of the V2X bearer[[;]] and maintaining a context of the V2X bearer, 
	wherein, the resource allocation for the V2X bearer is postponed by the base station, based on the base station which supports only PC5-based V2X service, among PC5-based V2X service and Uu-based V2X service;
	while postposting the deactivation of the V2X bearer:
 receiving a radio resource control (RRC) connection reconfiguration message from the base station; and
based on receiving the RRC connection reconfiguration message, determining not to postpone the deactivation of the V2X bearer. 

9-13.	(Canceled) 

14.	(Previously Amended) The method of claim 8, 
	wherein an access stratum (AS) layer of the UE notifies the establishment of data radio bearer (DRB) for the V2X bearer to an non access stratum (NAS) layer of the UE. 

15. 	(Canceled) 



Relevant Cited References
US20130287012
US20130095796

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415